Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action based on the application filed on August 04th, 2020, which claims 1-3 and 5-10 are presented for examination.
Status of Claims
Claims 1-3, 5-10 are pending, of which claims, of which claim 1, 8 and 9 are in independent form.
Priority
The instant application has a priority PCT/JP2018/031852 which filed on 08/29/2018.
Information Disclosure Statement
Information disclosure statement filed on 12/28/2020, has been reviewed and considered by Examiner.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Objections
Claim 10 objected to because of the following informalities:  claim 10 recites, “An air-conditioning system of claim 1”, but it should be “The air-conditioning system of claim 1”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6 and 8-10 of Application No. 17,256613.  

Instant application 17/256606
Application 17/256613
1.  (Currently Amended) An air-conditioning system comprising:
equipment involved in air-conditioning, the equipment including one or more pieces of equipment;
 a high level device connected to the equipment and configured to control the equipment; a storage device configured to store, by setting the high level device or the equipment as an update target device, an update program for updating a control program of the update target device and a pre-update program of the update target device, the update program and the pre- update program being previously stored in a server that is externally disposed;
 a microcomputer provided at the high level device and configured to update the control program of the update target device, the microcomputer being configured to 
 

obtain, from the update target device in which the update of the control program is performed, device update data including parameters that affect a success or failure of the update when the update of the control program is performed and an update result, 
analyze, based on the device update data, a correlation relationship of the parameters, 
perform re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally, and 
restore the control program of the update target device to the pre-update program stored in the storage device when the update target device that does not operate normally because of the re-update of the control program.
1. (Currently Amended) An air-conditioning system comprising: 
equipment involved in air-conditioning, the equipment including one or a more pieces of equipment; 
a high level device connected to the equipment and configured to control the equipment;
 an update processing device positioned in the high level device and updates program of the equipment; and 
a storage device configured to store an update program for updating the program of the equipment; wherein the update processing device communicates with an update management device that previously stores an update program 
communicates with the equipment, transmits the obtained update program to the equipment, and obtains a pre-update program from the equipment; 
stores the obtained update program and the obtained pre-update program in the storage device; [[and]] -3-Attorney Docket No. 129A_954_TN 

obtains, from the equipment in which the program is updated, device update data including parameters affecting success or failure of the update when the program is updated and an update result; 
analyzes a correlation relationship of the parameters based on the device update data; 
when one of the one or more pieces of the equipment in which the program is updated does not operate normally and the correlation relationship exists in the parameters related to the one of the one or more pieces of the equipment that does not operate normally, 
re-updates the program of the one of the one or more pieces of the equipment that does not operate normally, and when one of the one or more pieces of the equipment does not operate normally after the re-update of the program, 
device to the one of the one or more pieces of the equipment and restores the program of the one of the one or more pieces of the equipment to the pre-update program.
Claim 2
See claim 2
Claim 3
See claim 3
Claim 5
See claim 5
Claim 6
See claim 6
Claim 7
See claim 1
[Claim 8] (Currently Amended) An air-conditioning system comprising: 
equipment involved in air-conditioning, the equipment including one or more pieces of equipment; 
a high level device connected to the equipment and configured to control the equipment; 
a storage device configured to store, by setting the high level device or the equipment as an update target device, an update program for updating a control program of the update target device and a pre-update program of the update target device, the update program and the pre- update program being previously stored in a server that is externally disposed;
 a microcomputer provided at the high level device and configured to update the control program of the update target device, the microcomputer being configured to 
 
the pre-update program is older than the version of the update program, the control program of the update target device into the update program stored in the storage device; and 
and 
in a case where the update target device in which the control program is updated does not operate normally, when the correlation relationship exists in the parameters related to the update target device that does not operate normally, perform re- update of the control program of the update target device that does not operate normally.
 8. (Currently Amended) An air-conditioning system comprising: 
equipment involved in air-conditioning, the equipment including one or more pieces of equipment; 
a high level device connected to the equipment and configured to control the equipment; 
an update processing device positioned in the high level device and updates program of the equipment; and a storage device configured to store an update program for updating the program of the equipment; the update processing device communicates with an update management device that previously stores an update program for updating a program of the equipment and obtain the update program;
 communicates with the equipment, transmit the obtained update program to the equipment, and obtain a pre-update program from the equipment;
 stores the obtained update program and the obtained pre-update program; 
transmits the update program stored in the storage device to the equipment and updates the program of the equipment, [[and]] obtains, from the equipment in which the program is updated, device update program including parameters affecting success or failure of the update when the program is updated and an update result, a correlation relationship of the parameters;
 analyzes a correlation relationship of the parameters based on the device update data, and 
when one of the one or more pieces of the equipment in which the program is updated does not operate normally and the correlation relationship exists in the parameters related to the one of the one or more pieces of the equipment that does not operate normally, the update execution unit re-updates the program of the one of the one or more pieces of the equipment that does not operate normally.

[Claim 9] (Currently Amended) A program update method of the update target device from a server that is externally disposed; 


obtaining the device update data from the update target device in which the update of the control program is performed, the update data including parameters that affect a success or failure of the update when the update of the control program is performed and an update result; 
analyzing, based on the obtained device update data, a correlation relationship of the parameters, performing re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally because of the update, and 
because of the re-update of the control program, the control program of the update target device to the pre-update program.
9. (Currently Amended) A program update method 
 

obtaining, from the equipment in which the program is updated, program update data including parameters affecting success or failure of the update when the program is updated and an update result, a correlation relationship of the parameters; 
analyzing a correlation relationship of the parameters; when one of the one or more pieces of the equipment in which the program is updated does not operate normally and the correlation relationship exists in the parameters related to the one of the one or more pieces of the equipment that does not operate normally, 
re-updating the program of the one of the one or more pieces of the equipment that does not operate normally; and 
when one of the one or more pieces of the equipment does not operate normally after the re-update of the program, the 
Claim 10
See claim 10

Claim 1 of the instant Application No. teaches includes all the features of claim 1 of the application 17/256613 .   Both claims teach a program update in which equipment involved in air-conditioning.  
Claim 8 of the instant Application No. teaches includes all the features of claim 8 of the application 17/256613 .   Both claims teach a program update in which equipment involved in air-conditioning.
Claim 9 of the instant Application No. teaches includes all the features of claim 9 of the application 17/256613 .   Both claims teach a program update in which equipment involved in air-conditioning.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 rejected under 35 U.S.C. 103 as being obvious over Sugimura et al. (US 20160025370 herein after Sugimura) and further in view of Quinn et al. (US 20170212746, herein after Quinn).
Claim 1 is rejected, Sugimura teaches an air-conditioning system comprising (Sugimura, abstract and summary):
equipment involved in air-conditioning, the equipment including one or more pieces of equipment(Sugimura, fig. 1 and paragraph [0041],  The air-conditioning apparatus group 15_1 includes, for example, an air-conditioning apparatus 17a and an air-conditioning apparatus 17b. ); 
a high level device connected to the equipment and configured to control the equipment(Sugimura, fig. 1 and paragraph [0038], As shown in FIG. 1, the air-conditioning system 1 includes an air-conditioning apparatus management apparatus 11a, the air-conditioning apparatus management apparatuses 11b_1 to 11b_N, air-conditioning apparatus groups 15_1 to 15_N, and the like. The air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatuses 11b_1 to 11b_N are connected to each other via a general transmission line 21.); 
a storage device configured to store, by setting the high level device or the equipment as an update target device, an update program for updating a control program of the update target device and a pre-update program of the update target device, the update program and the pre- update program being previously stored in a server that is externally disposed(Sugimura, fig. 2 and paragraph [0056], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.  Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus. ); 
a microcomputer provided at the high level device and configured to update the control program of the update target device, the microcomputer being configured to (Sugimura, paragraph [0067-0069], Next, a series of processes through which the air-conditioning apparatus management apparatus 11a updates software of the air-conditioning apparatus management apparatus 11b, will be described with reference to FIGS. 3 to 5. FIG. 3 is a sequence diagram illustrating an example of communication between the air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatus 11b according to Embodiment 1 of the present invention. As shown in FIG. 3, as a data transmitting side, the air-conditioning apparatus management apparatus 11a periodically performs software version monitoring on the air-conditioning apparatus management apparatus 11b which is set as a data receiving side.  Paragraph [0056-0060].); 
compare a version of the update program with a version of the pre-update program(Sugimura, paragraph [0070], The software version monitoring is, for example, a preceding step of a determination as to whether to upgrade operation software (for air-conditioning apparatus management) corresponding to the air-conditioning apparatus management apparatus 11b which is set as the data receiving side, the operation software being stored in the transmission destination data storage area 43f. In addition, the air-conditioning apparatus management apparatus 11a performs a process of comparison between the software version (for air-conditioning apparatus management) of the self-apparatus and the software version (for air-conditioning apparatus management) of another apparatus which is a data transmission destination, as a succeeding step of the determination as to whether to upgrade the operation software (for air-conditioning apparatus management). The execution interval of the software version monitoring (for air-conditioning apparatus management) may be optionally set.); and 
(Sugimura, paragraph [0070-0071], For example, through setting from a user, the software version monitoring (for air-conditioning apparatus management) may be set to a stop state. In addition, the software version monitoring (for air-conditioning apparatus management) may be automatically temporarily set to a stop state in accordance with the operational state of the air-conditioning apparatus management apparatus 11a which is a data transmitting side. The determination as to whether to upgrade the operation software (for air-conditioning apparatus management) is a version confirmation process for the operation software (for air-conditioning apparatus management) retained by the update target apparatus 31.  Paragraph [0016], software set in the air-conditioning apparatus management apparatus is updated based on the operational state of the air-conditioning apparatus management apparatus.  Paragraph [0052], Update of the operation software.), 
obtain, from the update target device in which the update of the control program is performed, device update data including parameters that affect a success or failure of the update when the update of the control program is performed and an update result(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.  Paragraph 0063], Restart condition data is stored in the restart condition data storage area 43h. The restart condition data is data based on which whether to restart the update target apparatus 31 is determined. The restart condition data is, for example, data indicating that an update software reception completion response has been received from the update target apparatus 31. For example, a second flag may be linked to the restart condition data, and the second flag may be set at 1 as data indicating that an update software reception completion response has been received from the update target apparatus 31.), 
analyze, based on the device update data, a correlation relationship of the parameters(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.), 
restore the control program of the update target device to the pre-update program stored in the storage device when the update target device that does not operate normally because of the re-update of the control program(Sugimura, paragraph [0058],  The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d.  Paragraph [0055], Version data of the operation software stored in the operation software storage area 43a is stored in the software version data storage area 43c. As a past update history, version data of initially stored operation software to present operation software may be stored in an accumulative manner. In the case where the logical space is configured as described above, the air-conditioning apparatus management apparatus 11 is able to refer to a past version as necessary by referring to the software version data storage area 43c. Thus, in the entire air-conditioning system 1, it is possible to integrally downgrade the operation software to the past version.).
Sugimura does not explicitly teach
perform re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally
However Quinn teaches
perform re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally(Quinn, US 20170212746, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.), and 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Quinn into Sugimura’s invention to receive releases comprising machine-readable instructions from different vendors, and the releases for respective controller units of a vehicle, and hence ensures simple and efficient updating methodas suggested by Quinn (See abstract and summary of the invention.).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Sugimura and Quinn teach the air-conditioning system of claim 1, 
wherein the storage device is disposed in the high level device(Sugimura, fig. 7 and paragraph [0115], FIG. 7 is a diagram showing an example of the functional configuration of the air-conditioning apparatus 17 according to Embodiment 2 of the present invention. As shown in FIG. 7, the air-conditioning apparatus 17 includes a third communication device 51, a nonvolatile memory 53, and a volatile memory 54. The third communication device 51 transmits and receives various signals to and from the air-conditioning apparatus management apparatus 11. That is, the third communication device 51 transmits and receives various signals via the dedicated transmission line 23 through which communication is performed in compliance with the communication protocol for the air-conditioning apparatus 17.).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Sugimura and Quinn teach the air-conditioning system of claim 1, 
wherein the storage device is disposed in the server(Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus. ).
 Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Sugimura and Quinn teach the air-conditioning system of claim 1, 
wherein the microcomputer analyzes the correlation relationship between the parameters related to the update target device that operates normally by the update of the control program and the parameters related to the update target device that does not operate normally because of the update(Quinn, paragraph [0035-0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.   Sugimura, paragraph [0062-0063], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Sugimura and Quinn teach the air-conditioning system of claim 1, 
wherein the update target device is the high level device, and the high level device is an outdoor unit(Sugimura, fig. 7 and paragraph [0115], FIG. 7 is a diagram showing an example of the functional configuration of the air-conditioning apparatus 17 according to Embodiment 2 of the present invention. As shown in FIG. 7, the air-conditioning apparatus 17 includes a third communication device 51, a nonvolatile memory 53, and a volatile memory 54. The third communication device 51 transmits and receives various signals to and from the air-conditioning apparatus management apparatus 11. That is, the third communication device 51 transmits and receives various signals via the dedicated transmission line 23 through which communication is performed in compliance with the communication protocol for the air-conditioning apparatus 17.  Paragraph [0043], The air-conditioning apparatus 17 is, for example, any of an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, and the like. That is, an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, or the like is connected to the air-conditioning apparatus management apparatus 11 via the dedicated transmission line 23.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Sugimura and Quinn teach the air-conditioning system of claim 1, 
wherein the update target device is the equipment, the high level device is an outdoor unit, and the equipment is an indoor unit, a remote controller, a relay, or a ventilating device (Sugimura, fig. 7 and paragraph [0115], FIG. 7 is a diagram showing an example of the functional configuration of the air-conditioning apparatus 17 according to Embodiment 2 of the present invention. As shown in FIG. 7, the air-conditioning apparatus 17 includes a third communication device 51, a nonvolatile memory 53, and a volatile memory 54. The third communication device 51 transmits and receives various signals to and from the air-conditioning apparatus management apparatus 11. That is, the third communication device 51 transmits and receives various signals via the dedicated transmission line 23 through which communication is performed in compliance with the communication protocol for the air-conditioning apparatus 17.  Paragraph [0043], The air-conditioning apparatus 17 is, for example, any of an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, and the like. That is, an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, or the like is connected to the air-conditioning apparatus management apparatus 11 via the dedicated transmission line 23.).

Claim 8 is rejected, Sugimura teaches an air-conditioning system comprising (Sugimura, abstract and summary): 
equipment involved in air-conditioning, the equipment including one or more pieces of equipment(Sugimura, fig. 1 and paragraph [0041],  The air-conditioning apparatus group 15_1 includes, for example, an air-conditioning apparatus 17a and an air-conditioning apparatus 17b.) ; 
a high level device connected to the equipment and configured to control the equipment(Sugimura, fig. 1 and paragraph [0038], As shown in FIG. 1, the air-conditioning system 1 includes an air-conditioning apparatus management apparatus 11a, the air-conditioning apparatus management apparatuses 11b_1 to 11b_N, air-conditioning apparatus groups 15_1 to 15_N, and the like. The air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatuses 11b_1 to 11b_N are connected to each other via a general transmission line 21.); 
a storage device configured to store, by setting the high level device or the equipment as an update target device, an update program for updating a control program of the update target device and a pre-update program of the update target device, the update program and the pre- update program being previously stored in a server that is externally disposed(Sugimura, fig. 2 and paragraph [0056], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.  Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus.); 
a microcomputer provided at the high level device and configured to update the control program of the update target device, the microcomputer being configured to 
(Sugimura, paragraph [0067-0069], Next, a series of processes through which the air-conditioning apparatus management apparatus 11a updates software of the air-conditioning apparatus management apparatus 11b, will be described with reference to FIGS. 3 to 5. FIG. 3 is a sequence diagram illustrating an example of communication between the air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatus 11b according to Embodiment 1 of the present invention. As shown in FIG. 3, as a data transmitting side, the air-conditioning apparatus management apparatus 11a periodically performs software version monitoring on the air-conditioning apparatus management apparatus 11b which is set as a data receiving side.  Paragraph [0056-0060].);
(Sugimura, paragraph [0070], The software version monitoring is, for example, a preceding step of a determination as to whether to upgrade operation software (for air-conditioning apparatus management) corresponding to the air-conditioning apparatus management apparatus 11b which is set as the data receiving side, the operation software being stored in the transmission destination data storage area 43f. In addition, the air-conditioning apparatus management apparatus 11a performs a process of comparison between the software version (for air-conditioning apparatus management) of the self-apparatus and the software version (for air-conditioning apparatus management) of another apparatus which is a data transmission destination, as a succeeding step of the determination as to whether to upgrade the operation software (for air-conditioning apparatus management). The execution interval of the software version monitoring (for air-conditioning apparatus management) may be optionally set.); 
(Sugimura, paragraph [0070-0071], For example, through setting from a user, the software version monitoring (for air-conditioning apparatus management) may be set to a stop state. In addition, the software version monitoring (for air-conditioning apparatus management) may be automatically temporarily set to a stop state in accordance with the operational state of the air-conditioning apparatus management apparatus 11a which is a data transmitting side. The determination as to whether to upgrade the operation software (for air-conditioning apparatus management) is a version confirmation process for the operation software (for air-conditioning apparatus management) retained by the update target apparatus 31.  Paragraph [0016], software set in the air-conditioning apparatus management apparatus is updated based on the operational state of the air-conditioning apparatus management apparatus.  Paragraph [0052], Update of the operation software.); and 
(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.  Paragraph [0063], Restart condition data is stored in the restart condition data storage area 43h. The restart condition data is data based on which whether to restart the update target apparatus 31 is determined. The restart condition data is, for example, data indicating that an update software reception completion response has been received from the update target apparatus 31. For example, a second flag may be linked to the restart condition data, and the second flag may be set at 1 as data indicating that an update software reception completion response has been received from the update target apparatus 31.), and 
Sugimura does not explicitly teach
in a case where the update target device in which the control program is updated does not operate normally, when the correlation relationship exists in the parameters related to the update target device that does not operate normally, perform re- update of the control program of the update target device that does not operate normally.
However Quinn teaches
in a case where the update target device in which the control program is updated does not operate normally, when the correlation relationship exists in the parameters related to the update target device that does not operate normally, perform re- update of the control program of the update target device that does not operate normally(Quinn, US 20170212746, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Quinn into Sugimura’s invention to receive releases comprising machine-readable instructions from different vendors, and the releases for respective controller units of a vehicle, and hence ensures simple and efficient updating methodas suggested by Quinn (See abstract and summary of the invention.).
Claim 9 is rejected, Sugimura teaches an program update method  (Sugimura, fig. 1 and paragraph [0041],  The air-conditioning apparatus group 15_1 includes, for example, an air-conditioning apparatus 17a and an air-conditioning apparatus 17b.  Fig. 1 and paragraph [0038], As shown in FIG. 1, the air-conditioning system 1 includes an air-conditioning apparatus management apparatus 11a, the air-conditioning apparatus management apparatuses 11b_1 to 11b_N, air-conditioning apparatus groups 15_1 to 15_N, and the like. The air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatuses 11b_1 to 11b_N are connected to each other via a general transmission line 21.  fig. 2 and paragraph [0056], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.): 
(Sugimura, fig. 2 and paragraph [0056-0058], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.  Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus.);
 (Sugimura, Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.);
 (Sugimura, paragraph [0070], The software version monitoring is, for example, a preceding step of a determination as to whether to upgrade operation software (for air-conditioning apparatus management) corresponding to the air-conditioning apparatus management apparatus 11b which is set as the data receiving side, the operation software being stored in the transmission destination data storage area 43f. In addition, the air-conditioning apparatus management apparatus 11a performs a process of comparison between the software version (for air-conditioning apparatus management) of the self-apparatus and the software version (for air-conditioning apparatus management) of another apparatus which is a data transmission destination, as a succeeding step of the determination as to whether to upgrade the operation software (for air-conditioning apparatus management). The execution interval of the software version monitoring (for air-conditioning apparatus management) may be optionally set.);
 (Sugimura, paragraph [0070-0071], For example, through setting from a user, the software version monitoring (for air-conditioning apparatus management) may be set to a stop state. In addition, the software version monitoring (for air-conditioning apparatus management) may be automatically temporarily set to a stop state in accordance with the operational state of the air-conditioning apparatus management apparatus 11a which is a data transmitting side. The determination as to whether to upgrade the operation software (for air-conditioning apparatus management) is a version confirmation process for the operation software (for air-conditioning apparatus management) retained by the update target apparatus 31.  Paragraph [0016], software set in the air-conditioning apparatus management apparatus is updated based on the operational state of the air-conditioning apparatus management apparatus.  Paragraph [0052], Update of the operation software.); 
obtaining the device update data from the update target device in which the update of the control program is performed, the update data including parameters that affect a success or failure of the update when the update of the control program is performed and an update result(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.paragraph 0063], Restart condition data is stored in the restart condition data storage area 43h. The restart condition data is data based on which whether to restart the update target apparatus 31 is determined. The restart condition data is, for example, data indicating that an update software reception completion response has been received from the update target apparatus 31. For example, a second flag may be linked to the restart condition data, and the second flag may be set at 1 as data indicating that an update software reception completion response has been received from the update target apparatus 31.); 
analyzing, based on the obtained device update data, a correlation relationship of the parameters (Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.), and 
because of the re-update of the control program, the control program of the update target device to the pre-update program (Sugimura, paragraph [0058],  The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d.  Paragraph [0055], Version data of the operation software stored in the operation software storage area 43a is stored in the software version data storage area 43c. As a past update history, version data of initially stored operation software to present operation software may be stored in an accumulative manner. In the case where the logical space is configured as described above, the air-conditioning apparatus management apparatus 11 is able to refer to a past version as necessary by referring to the software version data storage area 43c. Thus, in the entire air-conditioning system 1, it is possible to integrally downgrade the operation software to the past version.).  
Sugimura does not explicitly teach
performing re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally because of the update
However Quinn teaches
performing re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally because of the update(Quinn, US 20170212746, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Quinn into Sugimura’s invention to receive releases comprising machine-readable instructions from different vendors, and the releases for respective controller units of a vehicle, and hence ensures simple and efficient updating method as suggested by Quinn (See abstract and summary of the invention.).
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Sugimura and Quinn teach an air-conditioning system of claim 1, 
wherein the microcomputer is configured to perform re-update of the control program by using the parameters based on the analysis result obtained when the analysis unit determines that the correlation relationship exists in the parameters(Quinn,, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199